Title: From Thomas Jefferson to Benjamin Smith Barton, 17 May 1797
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                    
                        May 17. 97.
                    
                    Th: Jefferson presents his friendly compliments to Dr. Barton and his thanks for his note of yesterday. He sets too high value on his esteem  not to recieve every mark of it with sensibility. The subject of his piece is worthy of it’s author and he is satisfied the execution also will do justice to the subject.
                